Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 31 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My very very dear friend
Washington July 31st. 1804

Last night I recieved your kind favour of the 19th & 22d I was sure the melancholy circumstance which so lately took place would occasion great consternation in your part of the World It is indeed most dreadful & I think every one who values his life should be extremely careful how he expresses his sentiments on almost any subject particularly at this moment when people appear to be on the  watch for opportunities of destroying each other I have just heard of the association it is a disgrace to any civilized Country & in my opinion calls for the severest punishment at such a distance as we now are from each other I do not think it prudent to say all I think on this horrible subject & whatever pleasure I may feel in your confidence I shall enjoy it infinitely more when we meet and are not liable to the mischance which must ever attend a correspondence —
I am happy to learn that you again frequent society pray give my love to Mrs. Dexter next time you see her I do not at all wonder she blamed you for leaving me behind I know she is no friend to such separations I however place such implicit confidence in your affection I never can feel one moments uneasiness but from the loss of your society that indeed must ever inflict a pain which I never shall acquire a sufficient degree of philosophy to overcome—
Our dear Babe is I thank God much better and I hope he will pass the next two months without so severe a trial George is quite well but very thin he grows so fast we cannot expect to see him very fat I put them both into the cold bath every day Dr. Weems desires me on no account to go to Frederick but wishes me to take the child short journeys frequently so as to change the air as often as possible I am about engaging a carriage by the month or three months as I think it will be cheaper indeed if it was not for your great objection it would be better to purchase a pair of Horses and a second hand Coachee in which we could return in the spring do not be angry as this is a mere idea which darted into mind at the moment—Adieu Believe me ever yours.
L C A